Lewis, P.,
delivered the opinion of the court.
The suit was dismissed by the decree of the 18th of July, 1874, which is in these words: “The plaintiff failing to *710prosecute his suit, it is ordered that the same be dismissed.”' On the 17th of April, 1878, the plaintiff moved the court for leave to file a petition, praying that the cause be re-instated on the docket, which was refused. Thereupon he obtained an appeal to this court.
The decree dismissing the suit was a final decree, and therefore after the end of the term at which it was rendered, it could be set aside only on appeal to this court, or by the circuit court-on a bill of review. But these remedies must be pursued, if at-all, within the time limited by the statute. Hence there was no longer power in any court to set aside the decree when the application to re-instate the cause was made; and the decree refusing leave to file the petition must be affirmed. Battaille v. Maryland Hospital for the Insane, 76 Va., 63.
Decree aeeirmed.